 



EXHIBIT 10.60
AMENDMENT TO MERGE THE
KEYCORP SECOND DEFERRED COMPENSATION PLAN
INTO THE KEYCORP DEFERRED SAVINGS PLAN
WHEREAS, KeyCorp established the KeyCorp Deferred Compensation Plan and the
KeyCorp Second Deferred Compensation Plan to provide a nonqualified deferred
compensation benefit to a select group of management or highly compensated
employees as described in Section 201(2), 301(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended, and
WHEREAS, in maintaining the KeyCorp Deferred Compensation Plan and the KeyCorp
Second Deferred Compensation Plan KeyCorp has been required to maintain
duplicate administration structures for each respective plan, and
WHEREAS, to prevent this duplication of administration and the associated
participant confusion associated with multiple plans it is desired that the
KeyCorp Second Deferred Compensation Plan be merged into the KeyCorp Deferred
Savings Plan and that the KeyCorp Second Deferred Compensation Plan cease to
exist separate and apart from the KeyCorp Deferred Savings Plan.
NOW, THEREFORE, the KeyCorp Second Deferred Compensation Plan is hereby amended
to add a new Article XIV to the KeyCorp Second Deferred Compensation Plan to be
effective as of December 31, 2006, to read in its entirety as follows:
“ARTICLE XIII
MERGER INTO THE KEYCORP DEFERRED SAVINGS PLAN

  13.1   Merger of the Plan. Effective December 31, 2006 the KeyCorp Second
Deferred Compensation Plan is hereby merged into and made a part of the KeyCorp
Deferred Savings Plan, and all benefits that have accrued under the Plan shall
be merged into and shall become a part of the KeyCorp Deferred Savings Plan.”

     IN WITNESS WHEREOF, KeyCorp has caused this Amendment to the KeyCorp Second
Deferred Compensation Plan to be executed by its duly authorized officer as of
the 21st day of December, 2006.
KEYCORP

                  By:   /s/ Thomas Helfrich         Thomas Helfrich       
Executive Vice President     

